Citation Nr: 0722040	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-12 124	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for hypertension.  

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for elevated 
cholesterol.  

3. Entitlement to service connection for diabetes mellitus.  

REPRESENTATION

Veteran represented by:  The American Legion

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1972 to February 1974 with subsequent service in the 
Army Reserve for many years.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The record shows that the RO previously denied service 
connection for hypertension and elevated cholesterol in an 
unappealed rating decision in May 1998.  By operation of law, 
the unappealed rating decision became final (hereinafter also 
referred to as finality).  38 U.S.C.A. § 7105.  On the 
current claims of service connection for hypertension and 
elevated cholesterol, following the initial RO adjudication 
in January 2006, it appears that the RO at times adjudicated 
the claims on the merits without regard to finality. 

In any case, where service connection for a disability has 
been denied in a final rating decision, a subsequent claim of 
service connection for the same disability may be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  The Board 
has jurisdiction responsibility to consider whether it is 
proper for a claim to be reopened, and what the RO determined 
in this regard is irrelevant.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  For this reason, the Board has styled 
the issue to reflect that finality has attached to the 
previous rating decision, denying service connection for 
hypertension and elevated cholesterol.  

In November 2006, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the file.  




FINDINGS OF FACT

1. In a rating decision in May 1998, the RO denied the claims 
of service connection for high blood pressure (hypertension) 
and elevated cholesterol; after the veteran was notified of 
the adverse determination and of his procedural and appellate 
rights, he did not appeal the rating decision.  

2. The additional evidence presented since the rating 
decision in May 1998 by the RO is cumulative or redundant of 
evidence previously considered and by itself or when 
considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claims of 
service connection for hypertension and elevated cholesterol.  

3. Diabetes mellitus was not affirmatively shown to have been 
present during active duty or during active duty for 
training; diabetes mellitus was not manifest to a compensable 
degree within one year of separation from active duty, and 
current diabetes mellitus, first shown after the one-year 
presumptive period, is unrelated to a disease, injury, or 
event of active service origin.


CONCLUSIONS OF LAW

1. As new and material evidence has not been presented, the 
rating decision in May 1998 by the RO, denying service 
connection for hypertension, is final and may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 3.156 (2006).  

2. As new and material evidence has not been presented, the 
rating decision in May 1998 by the RO, denying service 
connection for elevated cholesterol, is final and may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 3.156 (2006).  



3. Diabetes mellitus is not due to disease or injury that was 
incurred in or aggravated by active service, and diabetes 
mellitus as a chronic disease may not be presumed to have 
been incurred during active duty.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.6(a), 3.303, 3.307, 3.309 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided VCAA pre-adjudication notice by letter dated 
in November 2005.  The notice advised the veteran of what was 
required to prevail on his claim for service connection for 
diabetes; what specifically VA had done and would do to 
assist in the claim; and what information and evidence the 
veteran was expected to furnish.  As for the new and material 
evidence claims, the notice informed the veteran of the type 
of evidence needed to substantiate the underlying claims for 
service connection for hypertension and elevated cholesterol.  
The notice also informed the veteran as to the type of 
evidence necessary to reopen the hypertension and elevated 
cholesterol claims, namely, new and material evidence and 
what each of those terms - "new" and "material" - means.  

In the VCAA notice, the veteran was informed that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was asked to submit evidence in 
his possession that pertained to the claims.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of service connection claim 
except for the degree of disability assignable and effective 
date for the disability); and of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (the elements of a new and material evidence 
claim). 



After the initial adjudication, the RO provided VCAA notice 
of the degree of disability assignable and the provision 
pertaining to the effective date of the claims, the timing of 
which did not comply with the requirement that the notice 
must precede the adjudication.   As the claims are denied, no 
disability rating or effective date can be awarded as a 
matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to the timing error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A.§ 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a personal hearing before the undersigned Veterans 
Law Judge in November 2006.  The RO has obtained the 
veteran's service medical records, VA records, and private 
medical records identified by the veteran such as those from 
E.M.D., M.D.  The veteran himself has also submitted medical 
records from his private physician.  He has not identified 
any additionally available evidence for consideration in his 
appeal.  

As for the new and material evidence claims, under the duty 
to assist, a VA medical examination or medical opinion is not 
authorized unless new and material evidence is presented.  
38 C.F.R. § 3.159(c)(4)(iii). 

Also, VA has not conducted medical inquiry in the form of a 
VA compensation examination in an effort to substantiate the 
claim of service connection for diabetes mellitus because 
there is no medical evidence that establishes that the 
veteran suffered an event or disease in service associated 
with diabetes mellitus.  Under these circumstances, a medical 
examination or medical opinion is not required under 38 
C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Hypertension and Elevated Cholesterol

Procedural History and Evidence Previously Considered

In a rating decision in May 1998, the RO denied service 
connection for high blood pressure (hereinafter, 
hypertension) and elevated cholesterol on grounds that there 
was no evidence to demonstrate that the conditions were 
manifestations of a disability that arose during active duty 
service (the RO also noted that elevated cholesterol was a 
laboratory finding that was not, in itself, a disability 
under VA law).  Specifically, the RO found that the evidence 
presented did not show that the conditions were related to 
the veteran's period of active service.  

In a letter, dated in May 1998, the RO notified the veteran 
of the adverse determination and of his procedural and 
appellate rights.  The notice included the veteran's right to 
appeal the adverse determination by notifying the RO of his 
intention within one year from the date of the letter.  As 
the veteran did not appeal the adverse determinations, the 
rating decision by the RO in May 1998 became final by 
operation of law, except the claim may be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the rating decision in 
May 1998 consisted of service medical records, which are 
summarized as follows.  

Service records show that the veteran served on active duty 
from February 1972 to February 1974 with subsequent service 
in the Army Reserve.  Service medical records for the 
veteran's period of active duty from 1972 to 1974 contained 
no complaint, clinical finding, or diagnosis of either 
hypertension or a disability manifested by elevated 
cholesterol.  

Service medical records for the veteran's Reserve service, 
covering the period of 1978 to 1998, show that the veteran 
had findings of high blood pressure at the time of physical 
examinations in May and June 1992 and in March and April 
1994.  At the time of earlier physical examinations in July 
1986 and April 1990, the reports noted mild hypertension.  As 
to elevated cholesterol levels, such was noted at the time of 
cardiovascular screening in June 1992 and April 1994, but the 
records contain no diagnosis of a disability manifested by 
elevated cholesterol.  

Current Claims to Reopen 

As the unappealed rating decision in May 1998 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claims.  38 
U.S.C.A. § 5108.

In October 2005, the veteran submitted a statement indicating 
an intent to reopen his claims of service connection for 
hypertension ("high blood pressure") and elevated 
cholesterol.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Analysis

The additional, nonduplicative evidence presented since the 
rating decision in May 1998 consists of VA and private 
medical records, as well as statements and testimony of the 
veteran.  

In various statements, the veteran has expressed the belief 
that service connection for hypertension and elevated 
cholesterol is warranted on the basis that the conditions 
occurred during Reserve service.  He asserted that these 
health problems were documented in his service medical 
record.  He testified that his hypertension and elevated 
cholesterol were noted at the time of a Reserve physical 
examination in 1992.  He attributed the onset of his 
conditions to his period in the Reserve, when he indicated 
that he served on both active duty for training and inactive 
duty training.  Such evidence appears to be redundant of the 
service medical evidence previously considered.  

Private records, dated from January 1989, in the file show 
that the veteran demonstrated elevated blood pressure and 
cholesterol readings on various occasions beginning in 1989.  
The veteran's private physician, in a February 2006 
statement, indicated that the veteran was a long-time patient 
with hypertension and hyperlipidemia.  Such evidence, while 
new, essentially appears to be redundant of evidence 
previously considered, as will be explained.  This evidence 
shows that the veteran did not have clinical findings of 
hypertension or disability manifested by elevated cholesterol 
until many years after his 1972 to 1974 period of active 
duty.  Moreover, such findings show that the veteran's high 
blood pressure and elevated cholesterol were initially 
documented prior to the physical examinations on active duty 
for training or inactive duty training (it is not clear from 
the record) during which elevated blood pressure and 
cholesterol were affirmatively found.  In other words, this 
additional evidence shows that the veteran's hypertension and 
elevated cholesterol did not have onset during a period of 
active duty for training or inactive duty training (yet, it 
is noted that the law does not provide VA disability 
compensation for a disease documented during inactive duty 
training).   

VA records, dated from April 2001, show that the veteran 
health problem list included hypertension and 
hypercholesterolemia, for which he was seen on routine 
visits.  Such evidence, while new, essentially appears to be 
redundant of evidence previously considered.  

Whether or not the medical records and statements of the 
veteran, as described above, are redundant of evidence 
previously considered by the RO May 1998, such evidence is 
not material because it does not relate to the unestablished 
fact necessary to substantiate the claims (i.e., medical 
evidence showing that current hypertension and a disability 
manifested by elevated cholesterol are attributable to his 
period of active service and are of service origin).  In 
short, the evidence added to the file since the previous 
denial in May 1998 is not new and material. 

Where, as here, the determinative issue involves questions of 
medical diagnosis or causation, competent medical evidence is 
required to substantiate the claims.  The veteran, although 
competent to report on symptoms, is nevertheless a lay person 
and is not competent to relate symptoms to a particular 
diagnosis or specific etiology; consequently his statements 
do not constitute medical evidence to reopen the claims.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray 
v. Brown, 5 Vet. App. 211, 214 (1995) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).  

For the above reasons, the additional evidence is not new and 
material.  Therefore, the claims of service connection for 
hypertension and elevated cholesterol are not reopened. 

II. Diabetes Mellitus 

Principles of Service Connection

The term "active service" includes active duty, any period 
of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. §§ 101(24); 38 C.F.R. § 3.6(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including diabetes mellitus, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

The veteran contends that he has diabetes related to his 
military service.  He testified that he was initially 
diagnosed with diabetes in 2000 or 2001, and that the reason 
he has diabetes is related to his service in the Reserve.  He 
indicated that at the time of a periodic physical examination 
in 1992 for the Reserve, his blood sugar level was elevated.  
He also asserted that his private doctor recommended a 
certain diet to which he was unable to adhere while serving 
in the Reserve.  

Service documentation shows that the veteran served on active 
duty from February 1972 to February 1974, with subsequent 
service in the Army Reserve.  Service medical records for the 
veteran's period of active duty from 1972 to 1974 show no 
complaint, finding, or diagnosis of diabetes mellitus.

Service medical records for the veteran's Reserve service, 
covering the period of 1978 to 1998, show no complaint, 
finding, or diagnosis of diabetes mellitus.  The veteran 
underwent numerous periodic physical examinations during this 
period and 


laboratory testing was negative, except for a finding of 
elevated fasting blood sugar at the time of cardiovascular 
screenings in June 1992 and April 1994, no diagnosis of 
diabetes mellitus was made at those times.  

A review of the other medical records in the file, consisting 
of both private and VA medical records, show that the 
veteran's glucose levels were high during private laboratory 
(blood) testing in February 1994 and November 1995, but that 
the glucose levels were in the normal range during subsequent 
testing in February 1996, December 1996, June 1997, August 
1997, November 1997, and March 1998.  

There was no affirmative diagnosis of diabetes mellitus until 
2001.  Then, in a private medical record dated in April 2001, 
the veteran was diagnosed with diabetes mellitus, new onset.  

In a February 2006 statement, the veteran's private 
physician, E.M.D., M.D., indicated that he treated the 
veteran for diabetes mellitus, adult onset.  

In view of the foregoing, the veteran's initial diagnosis of 
diabetes mellitus was many years after his discharge from 
active duty in February 1974.  Diabetes mellitus is not shown 
to have onset during any period of active duty for training 
in the Reserve.  Further, diabetes mellitus has not been 
medically linked to the veteran's periods of active duty or 
to the one-year presumptive period following the period of 
active duty that ended in February 1974.  Thus, there is no 
basis for consideration under 38 C.F.R. § 3.303, in that the 
diabetes was not shown to be due to disease or injury that 
was incurred during service.  

Also, the veteran did not have the requisite service in 
Vietnam for the presumption of service connection for 
diabetes mellitus due to exposure to herbicide agents, 
including Agent Orange.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e). 



Although the veteran asserts that diabetes mellitus is 
related to his Reserve service, as a layperson he is not 
competent to provide the requisite medical opinion as to the 
existence or etiology of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, his assertions do 
not constitute competent medical evidence that his claimed 
condition is related to his service.  

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim of service connection for 
diabetes mellitus, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply. 
38 U.S.C.A. § 5107(b).


ORDER

As new and material evidence has not been presented, the 
claim of service connection for hypertension is not reopened, 
and the appeal is denied.

As new and material evidence has not been presented, the 
claim of service connection for elevated cholesterol is not 
reopened, and the appeal is denied.

Service connection for diabetes mellitus is denied.  


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


